purely legal issues, see Ostman v. Eighth Judicial Dist. Court, 107 Nev.
                  563, 565, 816 P.2d 458, 459-60 (1991); State v. Babayan,, 106 Nev. 155,
                  174, 787 P.2d 805, 819-20 (1990).'
                              It is so ORDERED.




                  Gibbons



                  CC:   Hon. Douglas Smith, District Judge
                        Legal Resource Group
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                       'Petitioner argues that the district applied the incorrect legal
                  standard in reviewing his pretrial habeas petition. Because he has not
                  shown that the district court manifestly abused its discretion in this
                  regard, no relief is warranted. See State v. Eighth Judicial Dist. Court
                  (Armstrong), 127 Nev., Adv. Op. 84, 267 P.3d 777, 780 (2011) (defining
                  manifest abuse and arbitrary or capricious exercise of discretion).



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e,
                                                                      uNNIBtiel,A